The opinion of the Court was delivered.by
Mr. Justice Jones.
This is an action commenced January 1st, 1896, by the plaintiff corporation, to enforce an alleged lien for $3;50 against the real and personal property of the defendant, to pay his pro rata portion of the losses and expenses of the plaintiff corporation. The rights of the parties are based upon the act incorporating the plaintiff, and a contract of insurance between them, under which the plaintiff claims the lieu aforesaid. The defendant, while admitting the facts stated in the complaint, resisted upon the ground that he was the head of a family residing in the State; that the property described in the complaint was all he owned, and was worth less than the homestead exemption allowed under the law, and was exempt from sale as against the claim of plaintiff. By written consent of the parties, the case was heard by his Honor, Judge Buchanan, at chambers, on the facts stated in the complaint and answer, and he made decree adjudging that plaintiff had the lien claimed, and ordered a sale of the defendant’s property, or so much thereof as may be necessary to satisfy said claim and costs. The defendant appeals, alleging- several exceptions, making substantially the question that *551plaintiff has no lien on his property superior to his right of homestead therein, and that it was error to order the same sold. It appears from the record that defendant became a member of the plaintiff corporation, and made with it the contract of insurance relied on by plaintiff, on the 1st day of January, 189 f whereas the act incorporating the plaintiff corporation was approved December 18th, 189f This being so, it is manifest that the decree below must be reversed.
It is the judgment of this Court, that the judgment of the Circuit Court be reversed, with leave to plaintiff to apply to the Circuit Court for leave to amend its complaint as it may be advised.